IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 SAMIHA CARROLL, an individual,
                                                  No. 81411-7-I
                      Appellant,
                                                  DIVISION ONE
                v.
                                                  UNPUBLISHED OPINION
 RENTON SCHOOL DISTRICT, a
 Washington municipal corporation,

                      Respondent.


       APPELWICK, J. — Carroll appeals from dismissal on summary judgment of

her claims under the Washington Law Against Discrimination1 against her former

employer. She argues numerous issues of material fact exist. Further, she argues

the court erred by failing to consider that historical, institutional, implicit, and

intersectional biases should inform the court’s evaluation of whether discriminatory

intent was behind an adverse employment action. We affirm.

                                      FACTS

                                Employment Facts

       In June 2017, Samiha Carroll was hired to work for the Renton School

District (District) as the Lakeridge Elementary School (Lakeridge) assistant

principal. Carroll is an African-American woman, and was six months pregnant at

the time she was hired. Holly Thompson, principal at Lakeridge, served on the

committee that conducted interviews of applicants for the assistant principal

       1   Ch. 49.60 RCW.
No. 81411-7-I/2


position.    Neither the District nor the hiring committee knew that Carroll was

pregnant at the time it hired her.

       On July 3, 2017, Carroll began her role as assistant principal. However,

she was asked by Thompson to take a week of vacation her first week because

Thompson would also be on vacation. Thompson was on vacation for three or four

weeks during Carroll’s first month of employment.           Thompson returned from

vacation in late July.

       On or around July 10, 2017, Carroll informed Thompson that she was

pregnant and had a September 15, 2017 due date. She relayed that she was

planning to take six weeks of maternity leave.2          Carroll stated that she was

subsequently subjected to “constant comments from Ms. Thompson” regarding her

pregnancy, such as “‘make sure you don’t go into labor early’” and “‘keep that baby

in until its due date.’” She said it caused her anxiety about her due date. She does

not indicate if she communicated these concerns to Thompson.

       In July or early August, Carroll asked Thompson what the staff was looking

for in an administrator when they hired someone. Thompson says she told her

there were “many different things that they had listed, one of those being a

candidate of color.”      Carroll stated Thompson later told her she could not

understand why staff wanted an administrator of color, and that the conversation

made Carroll feel “sad, discouraged and very uncomfortable.”            Carroll says

Thompson also began making comments suggesting she was unqualified for her

position, such as “‘you probably haven’t had to do this.’” After being informed by

       2   In the District, school usually starts before Labor Day.


                                               2
No. 81411-7-I/3


Thompson that Carroll needed support, the positive discipline trainer began

consistently asking her if she needed help. Carroll stated this was because she

asked Thompson why students were being sent to the office for small offenses.

Carroll contends the comments made to the positive discipline trainer suggested

she was not qualified for the assistant principal position. Thompson says during

the summer, she and Carroll discussed the racial disparity regarding administrative

discipline of students. Thompson recalls this discussion occurring in the context

of a conversation about the positive discipline model used by administrators at

Lakeridge.

      Carroll unexpectedly went into labor on August 24, 2017.          Thompson

contacted Carroll several times during her maternity leave with what Carroll

described as “‘friendly’ complaints about my absence and offers to come to my

home and help with my baby.”

      Carroll returned from maternity leave on or around Monday, October 9,

2017. Upon her return from maternity leave, Carroll said Thompson complained

to others about her unavailability during times she was pumping breastmilk. Carroll

does not identify these individuals or when the statements were made. Thompson

said she let Carroll know in July and when she returned from leave that she

supported her pumping breastmilk at work. But, Thompson was concerned when

she was unable to locate Carroll for long periods of time each day and when Carroll

did not follow the protocol the school had for responding to her radio.        Her

assumption was that this inaccessibility was associated with Carroll’s need to

pump breastmilk. Thompson contacted Debra Tito, executive director of Human


                                            3
No. 81411-7-I/4


Resources (HR), for guidance on accommodating Carroll’s need to pump

breastmilk at work. By October 15, 2017, Thompson and Carroll had agreed to a

schedule for pumping. Thompson let Carroll know it was alright to put up a piece

of butcher paper on the window of her door for privacy and to turn her radio off

while pumping breastmilk.

       Carroll also had concerns about comments she considered racially based

made by Thompson. Lakeridge has a diverse student body, serving large Somali

and African-American student populations. Carroll describes a meeting with the

new teachers where Thompson described “‘code switching’ by our African-

American Lakeridge students who live in Creston Point, a low-income housing

development where many of the Lakeridge students live. . . . She believed

students began “‘posturing’ and speaking aggressively and using poor language

because they had to prepare themselves to go back to . . . the rough environment

they lived in.” Carroll said she “had heard of the term ‘code-switch’ in linguistics

but not as an educational term or a term that referred to behavior.” Carroll was the

only African-American       employee   in   the   conversation.      Hearing   these

generalizations made her feel “sad, belittled, and uncomfortable.”

       Carroll says Thompson also wanted to take new teachers on a driving tour

of Creston Point “to give them a better sense of the poverty and desolation our

students came from.” This troubled Carroll, who has seen how student success

can be limited by low expectations. She raised these concerns with Thompson,

but says Thompson dismissed her concerns, presenting her “racially-biased




                                             4
No. 81411-7-I/5


comments in an authoritative tone.” The specifics of Thompson’s comments are

not in the record below.

       Carroll says Thompson similarly dismissed her concerns over other

incidents involving race. Carroll raised concerns over the frequency a student of

color was sent to the office for small infractions, a student of color who was allowed

to sit in class without doing work, and a lack of translation support for a non-English

speaking Somali parent.

       She also took issue with the frequency she was asked to take over lunch

duty. On October 18, 2017, she says Thompson publicly yelled at her for being

late to lunch duty.

       After returning from maternity leave, Carroll was having difficulty locating

before- and after-school childcare for her eight year old son, M.C., who attended

a different elementary school in the district. The District’s student school day for

M.C. started later than Carroll’s work day at Lakeridge. Thompson stated that

Carroll would not be allowed to bring M.C. on campus to wait until his school start

time. Carroll asserts the assistant principal at M.C.’s school offered to allow him

to sit in her office and read until school started, but was told after a week she could

no longer allow him to do so. On October 13, 2017, Carroll stated she left M.C. at

home with her nanny and his younger brother. Monday and Tuesday of the

following week, she took her son to school before coming to work. Thompson told

her this was unacceptable and that she could not be late in order to take her son

to school. Thompson also said she learned that Carroll had been leaving campus

to take her son to school.


                                              5
No. 81411-7-I/6


       On Friday, October 20, 2017, Carroll left her son in the car at Lakeridge

while she attended a staff training session inside. M.C. knocked on the locked

door to the school crying after the car alarm had gone off. The school office

manager let him in and pulled Carroll out of the training and informed her what had

happened. Carroll did not return to the meeting. Instead, she stayed with her son

and then drove him to school. After the meeting, the school office manager

informed Thompson about what had occurred. Thompson states that after Carroll

returned to campus, Carroll informed Thompson that she had left him in the car

because she did not have anywhere else for him to stay until the school day

started. Thompson told Carroll she would not file a Child Protective Services

(CPS) report. Carroll left work early, telling Thompson she was feeling ill.

       After Thompson’s supervisor, Jessica Granger, asked why Carroll was not

at school, Thompson informed her of what had occurred. Granger directed her to

call HR. HR directed her to call CPS. Thompson then spoke with CPS on the

phone and was directed to submit a written report. Thompson is a mandatory

reporter.

       Thompson then wrote a report of suspected child abuse and/or neglect. In

her report, she wrote that Carroll had left her son in her car in the school parking

lot on three occasions. She wrote that on the third occasion,

       At around 8:30am [M.C.] banged on the door of the Lakeridge main
       office. The office manager let him into the building and asked what
       was wrong. The office manager stated that [M.C.] was very upset
       and needed time to calm down before he could talk to her. Once he
       was calmer he shared with her that he had been in his mother’s
       locked car and when he went to open the car door the alarm went
       off. He stated that he was very scared and did not have the key to


                                             6
No. 81411-7-I/7


       the car to turn off the alarm. In addition, on Friday October 13, 2017
       Ms. Carroll told her supervisor that she had left [M.C.] at home that
       school day because she did not have a way to get him to school due
       to the late start time. There are no other known adults that live in the
       house with the family so I am concerned that he was left home alone
       all day.

That evening, Thompson left a voicemail message for Carroll informing her of the

CPS report. She stated she was concerned the report “would make her upset and

that it would make her not trust in me as her supervisor and that it would make her

uncomfortable at work.”

       On Monday, October 23, 2017, Carroll contacted Debra Tito, executive

director of HR, and scheduled a meeting to discuss the CPS report and her

concerns about a hostile work environment. The meeting was scheduled to take

place on October 27, 2017. She also contacted Dr. Elaine Love, the president of

the District’s Principal Association, to ask her to represent her in that meeting. On

October 26, 2017, Love told Carroll she could not represent her, but agreed to

attend the meeting.

       On October 27, 2017, Carroll resigned.         She sent a text message to

Thompson and a letter of resignation later that day stating, “[T]he work

environment has become too toxic to remain.”

                                 Procedural History

       In July 2018, Carroll filed a suit against the District for claims of

discrimination, harassment, constructive discharge, and retaliation on the basis of

race and pregnancy. On May 31, 2019, the District moved for summary judgment.

       Carroll deposed several District employees.             Leslie Ehrlich, who

participated in Carroll’s interview process, discussed staff conversations related to


                                             7
No. 81411-7-I/8


the hiring process during her deposition. She stated that staff communicated their

desire to have race be a consideration because they “really wanted our staff to

reflect our students in terms of race and culture.” She paraphrased Thompson as

saying, “‘What do you want me to do? Do you want me to just screen rèsumès

based on names and pick from that?’ alluding to should she screen names that

appear to be someone who is African[-]American or [B]lack and pull those rèsumès

to hire.”

       Thompson was questioned about the circumstances surrounding her report

to CPS. She stated that Carroll told her she had left her son in her car before, on

“either Wednesday or Thursday.” Carroll asserts that she “did not tell her that.”

When asked about whether Carroll had told her she left M.C. “alone,” Thompson

replied, “I think she did, because I don’t know why I would have assumed [he was]

alone otherwise.” Thompson also spoke about her concerns regarding Carroll’s

preparedness to fulfill her duties. In Carroll’s first week back after returning from

maternity leave, Thompson was concerned that Carroll was not prepared for how

to interact with students who were “escalated,” and was not sure “if she didn’t have

training to do that or she was feeling rusty coming back.”

       Angela Bogan, who provided support while Carroll was on maternity leave,

stated she would have handled the situation leading to the CPS report differently.

Bogan also recalled Thompson discussing code switching in reference to the

behavior of students in an apartment building with “a high percentage students” of

“East African descent.”    During her deposition, Thompson described student




                                             8
No. 81411-7-I/9


behaviors such as an “increase in aggression” and preparing to “take care of

themselves as adults when they go home” in reference to code switching.

       An educational article in the record defines “code switching” as “assess[ing]

the needs of the setting (the time, place, audience, and communicative purpose)

and intentionally choos[ing] the appropriate language style for that setting.” The

article does not discuss the term in relation to behaviors or aggression. The article

discusses the term in relation to helping “urban African[-]American students use

language more effectively” by providing them with strategies to “reflect on the

different dialects they use and to choose the appropriate language for a particular

situation.” Carroll felt her concerns that Thompson’s comments were racially

discriminatory were dismissed by Thompson.

       Discovery also included communications between several District

employees. An e-mail from Granger, the chief of school improvement, relayed to

the assistant superintendent of learning and teaching that Carroll was pregnant,

stating “the timing is really lousy.” When Carroll delivered early, Thompson sent a

text to her supervisor saying, “Guess which Lakeridge admin went into labor? Hint

it’s not me.” Granger responded, “Wow, superb timing.” There was also an e-mail

thread regarding Carroll’s resignation. On October 27, 2017, Tito informed Love

the scheduled meeting was cancelled due to Carroll’s resignation. Love replied to

Tito saying,

       You get HUGE points for this one. LOL [(laugh out loud)]. She was
       so FRIGHTENED OF YOU that she didn’t want to face the TITO-
       MATOR (Terminator). LOL. She called me last night and I told her
       she better think clearly about that decision. I guess she didn’t listen.



                                             9
No. 81411-7-I/10


Tito forwarded the response to Granger and Thompson.

       On June 28, 2019, the summary judgment motion was heard. The court

granted the District’s motion for summary judgment. Carroll filed a motion for

reconsideration. That motion was denied. Carroll then sought direct review of the

order granting summary judgment in favor of the District by our Supreme Court.

She asserted direct review was warranted because the appeal involves “a

fundamental and urgent issue of broad public import which requires prompt and

ultimate determination” as provided under RAP 4.2(a)(4). The court unanimously

agreed to transfer the case to Division I of the Court of Appeals.

                                   DISCUSSION

       Carroll argues that the trial court erred in granting the District’s motion for

summary judgment. She argues summary judgment should be reversed under the

existing standard because numerous issues of disputed fact exist in relation to her

Washington Law Against Discrimination (WLAD), ch. 49.60 RCW, claims.

Additionally, she argues that in order to effectuate the purposes of WLAD, this

court should provide additional guidance to the lower courts by extending and

adopting an evidentiary standard that accounts for judicial identity bias, similar to

jury selection bias under GR 37.

  I.   Summary Judgment

       Carroll asserts that genuine issues of material fact exist in relation to her

claims under WLAD.

       We review a trial court’s grant of summary judgment de novo. Camicia v.

Howard S. Wright Constr. Co., 179 Wn.2d 684, 693, 317 P.3d 987 (2014).


                                             10
No. 81411-7-I/11


Summary judgment is proper only when there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. CR

56(c). The court considers all facts and makes all reasonable factual inferences

in the light most favorable to the nonmoving party. Young v. Key Pharm., Inc., 112

Wn.2d 216, 226, 770 P.2d 182 (1989).

       WLAD prohibits employers from discharging or discriminating against any

employee on the basis of a protected characteristic, including race and gender.

RCW 49.60.180(2)-(3).      WLAD is to be construed liberally to accomplish its

purpose of preventing practices of discrimination, which “threaten[ ] not only the

rights and proper privileges of [Washington’s] inhabitants but menace[ ] the

institutions and foundation of a free democratic state.” RCW 49.60.010; RCW

49.60.020. Carroll’s claims require her to establish discriminatory or retaliatory

intent. See RCW 49.60.030(1); Cornwell v. Microsoft Corp., 192 Wn.2d 403, 414,

430 P.3d 229 (2018) (describing retaliation as an intentional act); Mikkelsen v. Pub.

Util. Dist. No. 1 of Kittitas County, 189 Wn.2d 516, 526-27 404 P.3d 464 (2017)

(describing the difficulty for plaintiffs to prove intentional discrimination in

employment discrimination cases).

       Summary judgment is often inappropriate in discrimination cases brought

under WLAD, as the evidence “will generally contain reasonable but competing

inferences of both discrimination and nondiscrimination that must be resolved by

a jury.” Davis v. W. One Auto. Grp., 140 Wn. App. 449, 456, 166 P.3d 807 (2007).

Direct, smoking gun evidence of discriminatory animus is rare, since there will

seldom be eyewitness testimony as to the employer’s mental processes.


                                            11
No. 81411-7-I/12


Mikkelsen, 189 Wn.2d at 526. Accordingly, plaintiffs may rely on circumstantial,

indirect, and inferential evidence to establish discriminatory action. Id.

       However, the plaintiff must do more than express an opinion or make

conclusory statements to overcome a motion for summary judgment. Marquis v.

City of Spokane, 130 Wn.2d 97, 105, 922 P.2d 43 (1996). They must establish

specific and material facts to support each element of their prima facie case. Id.

When the plaintiff fails to raise an issue of material fact on one or more prima facie

element of the claim, summary judgment remains appropriate.              Johnson v.

Chevron U.S.A., Inc., 159 Wn. App. 18, 27, 244 P.3d 438 (2010).

       A plaintiff may establish a prima facie case of discrimination by either

offering direct evidence of an employer’s discriminatory intent, or by satisfying the

burden-shifting test announced in McDonnell Douglas3 that gives rise to an

inference of discrimination. Kastanis v. Educ. Emps. Credit Union, 122 Wn.2d 483,

491, 859 P.2d 26, 865 P.2d 507 (1993); Alonso v. Qwest Commc’ns Co., 178 Wn.

App. 734, 743, 315 P.3d 610 (2013).

       First, the plaintiff must make a prima facie case of discrimination.

McDonnell Douglas, 411 U.S. at 802; Mikkelsen, 189 Wn.2d at 527. If the plaintiff

establishes a prima facie case, it creates a rebuttable presumption of

discrimination. Mikkelsen, 189 Wn.2d at 527.

       Second, the burden shifts to the defendant, who must articulate a legitimate,

nondiscriminatory reason for the adverse employment action. Id.


       3McDonnell Douglas Corp. v. Green, 411 U.S. 792, 801, 93 S. Ct. 1817, 36
L. Ed. 2d 668 (1973).


                                             12
No. 81411-7-I/13


       Third, if the defendant meets this burden, the plaintiff must produce

sufficient evidence showing that the defendant’s proffered reason is pretextual. Id.

The plaintiff may demonstrate this by offering sufficient evidence to create a

genuine issue of material fact either (1) that the defendant’s reason is pretextual,

or (2) that although the employer’s stated reason is legitimate, discrimination

nevertheless was a substantial factor motivating the employer. Id.

       Carroll asserts that she provided direct evidence of discrimination, but also

shows a prima facie claim under the McDonnell Douglas framework. She does not

offer analysis or citation to support her claim that she provided direct evidence, but

analyzes her claims under McDonnell Douglas.

       Carroll asserted claims of hostile work environment, constructive discharge,

discrimination, and retaliation. She claims that the hostile work environment was

in retaliation for her raising issues about disparate treatment of African-American

students and for asserting her right to pump breast milk. Her discrimination claim

relies on her claims of hostile work environment and constructive discharge as

adverse employment actions.

 II.   Hostile Work Environment

       To establish a prima facie case of hostile work environment, Carroll must

produce evidence that she was subjected to harassing conduct that (1) was

unwelcome, (2) was due to her membership in a protected class, (3) affected the

terms and conditions of her employment, and (4) is imputable to the employer.

Loeffelholz v. Univ. of Wash., 175 Wn.2d 264, 275, 285 P.3d 854 (2012). Carroll

must produce competent evidence that supports a reasonable inference that her


                                             13
No. 81411-7-I/14


protected status was the motivating factor for the harassing conduct. Sangster v.

Albertson’s, Inc., 99 Wn. App. 156, 161, 991 P.2d 674, 678 (2000). It must be

objectively and subjectively abusive. Adams v. Able Bldg. Supply, Inc., 114 Wn.

App. 291, 297, 57 P.3d 280 (2002).

       Carroll alleges four categories of harassing conduct to satisfy the first

element of this claim. First, she alleges “she was constantly underestimated,

belittled and disrespected by her subordinates.”        Those allegations are not

supported by details such as identities of the parties, the content of the statements,

the nature of the actions, or dates, times, and places of the incidents. Such

conclusory allegations are not facts and do not raise questions of fact.

       Second, she alleges she was “discouraged from pumping breastmilk at

work to the point that she was often engorged and in discomfort.” Carroll claims

that upon her return from maternity leave, Thompson complained to other

individuals about her unavailability during times she was pumping breastmilk. She

does not identify from whom she learned about the comments, the content of the

comments, to whom the comments were made, when they were made, or in what

context they were made. Thompson indicated in her deposition a need to be aware

of Carroll’s availability throughout the school day.      Thompson indicated that

Carroll’s first week back after maternity leave, she had issues locating Carroll or

reaching her by radio per school protocol. Carroll does not argue that turning off

her radio and/or not responding to calls would not have been a violation of school

protocol.   She does not argue that Thompson did not need to know her

whereabouts. Carroll stated that she never turned her radio off during school


                                             14
No. 81411-7-I/15


hours, instead she claims she could not hear the radio during lunch. Thompson

indicates that Carroll informed her that she would need to pump breast milk several

times a day, but was not told when or for how long. Carroll does not argue that

Thompson told her she could not pump her breastmilk.

       Carroll’s claim that “Thompson initiated an investigation by the highest

levels of HR around Ms. Carroll’s physiological need to pump breastmilk at work”

is without sufficient evidentiary support. The record shows that Thompson spoke

with her supervisors only for direction about how to manage Carroll’s need to pump

breastmilk. And, by Carroll’s own admission, she and Thompson agreed to a plan

for Carroll to pump breastmilk at specific times of the day. This plan was in place

by October 15, 2017. Carroll had worked only five days before the plan was put in

place. Carroll acknowledges that she did not utilize all of the time afforded to her

by that plan.

       Still, Carroll alleges “scrutiny on [her] pumping breastmilk” continued

despite the plan being put in place. The evidence she relies on for this assertion

is an exchange with office assistant Kristina Jaramillo, who asked her to ensure

she covered her window only while pumping, as a safety precaution. Carroll

argues this insinuated she was creating a safety issue by trying to have some

privacy while pumping breastmilk.       However, Thompson stated the window

covering was part of the plan they had agreed to. And, the request by Jaramillo

was made in an e-mail informing Carroll that she had removed the paper while

another person used the office. School policy provided that door windows to rooms

in the school were not allowed to be covered when students might be present. The


                                            15
No. 81411-7-I/16


request to remove the paper from the window when it was not needed for privacy

could not reasonably be inferred to mean that pumping breastmilk was itself a

safety issue.

       A reasonable person could not find that the District’s response to her need

to pump breastmilk constituted discrimination.

       Third, she alleges, “Thompson surveilled and investigated Ms. Carroll’s

child care situation, a proxy for her testing Ms. Carroll’s fitness as a mother.” She

provides no details to support this claim.        And, the record shows only that

Thompson told the office administrator to “let me know what time Ms. Carroll had

gotten to work and if she noticed if [Carroll] left campus, because we had already

had issues where she had left campus, and I couldn’t always be in the office.”

       Carroll had made Thompson aware of her lack of childcare and its effect on

her punctuality.   The District’s student school day for M.C. started later than

Carroll’s work day at Lakeridge. Thompson stated that Carroll would not be

allowed to bring M.C. on campus to wait until his school start time. Carroll asserts

the assistant principal at M.C.’s school offered to allow him to sit in her office and

read until school started, but was told after a week she could no longer allow him

to do so. On October 13, 2017, Carroll stated she left M.C. at home with her nanny

and his younger brother. Monday and Tuesday of the following week, she took

her son to school before coming to work.             Thompson told her this was

unacceptable and that she could not be late in order to take her son to school.

       When Thompson spoke with Granger about Carroll bringing her son to

work, Granger reminded her that teachers were not allowed to bring their children


                                             16
No. 81411-7-I/17


to school in this manner and asserted that an administrator would not be able to

either. Carroll does not argue that this was not the district’s policy, or that on its

face, it discriminated against mothers. She does not demonstrate that she was

treated differently under the policy because of her race or status as a mother, than

were other employees. She has not provided evidence that it was objectively

abusive for her direct supervisor to monitor her work attendance and compliance

with school district policy. The record does not raise a question of fact let alone

state any facts in support of the claim that Thompson was testing Carroll’s fitness

as a mother.

       Finally, Carroll raises the CPS report as harassing conduct. Carroll claims

that Thompson did not follow District protocol in filing her report. District policies

and procedures related to child abuse and neglect provide,

       When there is reasonable cause to believe that a student has
       suffered abuse or neglect, staff or the principal shall immediately
       contact the principal, nurse, or counselor, who will then contact the
       nearest office of the Child Protective Services (CPS) of the
       Department of Social and Health Services (DSHS). . . . Any doubt
       about the child’s condition shall be resolved in favor of making the
       report.

“Inadequate supervision (unattended)” is listed as an indicator of physical neglect.

Carroll does not dispute that she left her son in the car unattended. She asserts

that leaving a child in a car unattended was not evidence of neglect. When

Carroll’s son knocked on the school door he was crying, having become scared

while sitting alone in Carroll’s car. A member of the staff observed an indicator of

physical neglect and reported it to Thompson, the principal. Thompson was initially




                                             17
No. 81411-7-I/18


disinclined to file a report and indicated that to Carroll. But, at the direction of her

supervisor, Thompson contacted HR and was instructed to contact CPS.

       Though Carroll notes Thompson did not personally observe signs of

neglect, Washington law specifically requires Thompson to report instances of

suspected child neglect on the basis of either firsthand or credible secondhand

information. RCW 26.44.030(1)(a), (b)(i)-(iii). There is no evidence in the record

that the District could have or would have responded differently on these facts if

the employee was not a member of a protected class.

       Carroll also alleges discriminatory motive is evidenced by the content of the

CPS report. She asserts that, in the report, Thompson misstated that M.C. was

left home alone the previous Friday, and that Carroll left M.C. in the car on two

other days.   Thompson states in her deposition that she believed Carroll had told

her she left her son home alone. If this raises a question of fact about what is true,

it still does not raise a material question of fact about whether Carroll’s conduct

was required to be reported to CPS. Thompson was legally obligated to file the

report. Nothing establishes that its filing was discriminatory or properly considered

as creating a hostile work environment.            Nor could the content itself have

supported a hostile work environment claim because Carroll did not learn of the

full contents of the report or Thompson’s deposition until after her employment

ended. A reasonable person could not infer from the facts that filing the CPS report

in this instance constituted discrimination. There is insufficient evidence to make

a prima facie case for a hostile work environment claim.




                                              18
No. 81411-7-I/19


       The trial court did not err in granting the District’s motion for summary

judgment on her claim of hostile work environment.

III.   Constructive Wrongful Termination

       Constructive discharge occurs where “an employer deliberately makes an

employee’s working conditions intolerable, thereby forcing the employee to

resign.” Sneed v. Barna, 80 Wn. App. 843, 849, 912 P.2d 1035 (1996). The court

asks whether “‘working conditions would have been so difficult or unpleasant that

a reasonable person in the employee’s shoes would have felt compelled to

resign.’” Id. (quoting Stork v. Int’l Bazaar Inc., 54 Wn. App. 274, 287, 774 P.2d 22

(1989)).

       Carroll relies on the existence of a hostile work environment and on an e-

mail from Love to Tito to argue her constructive wrongful termination claim should

not have been dismissed on summary judgment. Carroll failed to make a prima

facie case of a hostile work environment. Carroll does not allege either District

employee threatened to fire or otherwise discipline her prior to her resignation.

And, the content of the e-mail was not known to her when she resigned.

       On Monday, October 23, 2017, Carroll contacted Tito and scheduled a

meeting to discuss the CPS report and her concerns about a hostile work

environment. The meeting was scheduled to take place on October 27, 2017. She

also contacted Love, president of the District’s Principal Association, to ask her to

represent her in that meeting. On October 26, 2017, Love told Carroll she could

not represent her, but agreed to attend the meeting. Carroll cites to the October




                                            19
No. 81411-7-I/20


27, 2017 e-mail exchange between Tito and Love canceling the scheduled meeting

due to Carroll’s resignation. In one e-mail, Love replied,

       You get HUGE points for this one. LOL. She was so FRIGHTENED
       OF YOU that she didn’t want to face the TITO-MATOR (Terminator).
       LOL. She called me last night and I told her she better think clearly
       about that decision. I guess she didn’t listen.

Carroll did not know the content of this e-mail prior to her resignation. It could not

have contributed to her feeling constructively discharged.

       The trial court did not err in granting the District’s motion for summary

judgment on her claim of constructive wrongful termination.

IV.    Retaliation

       To raise a retaliation claim, Carroll must show (1) she engaged in statutorily

protected activity, (2) she suffered an adverse employment action, and (3) there

was a causal link between her activity and the other person’s adverse action.

Currier v. Northland Servs., Inc., 182 Wn. App. 733, 742, 332 P.3d 1006 (2014).

Proximity in time between the adverse action and the protected activity, along with

evidence of satisfactory work performance, suggests an improper motive.

Campbell v. State, 129 Wn. App. 10, 23, 118 P.3d 888 (2005). A viable retaliation

claim requires a causal connection between the protected activity and the alleged

retaliatory action. Boyd v. State, 187 Wn. App. 1, 11-12, 349 P.3d 864 (2015).

       Here, Carroll asserts the protected activities were raising issues regarding

disparate treatment of African-American students and her right to pump breastmilk

under RCW 43.10.005.        She asserts Thompson then created a hostile work




                                             20
No. 81411-7-I/21


environment—“including her malicious CPS report”—soon after exercising those

rights

         Carroll relies on the creation of a hostile work environment as the adverse

employment action. But, as discussed above, Carroll failed to establish there was

a hostile work environment. And, as the District notes, to the extent that Carroll

alleges “Thompson’s discriminatory animus was apparent even before she

recommended that [Carroll] be hired,” that animus could not have been retaliatory.

Thus, her claim lacks evidence of causation.

         Carroll also raised the CPS report as a retaliatory adverse action. As

discussed above, Thompson was directed to file the report by District personnel.

Carroll has failed to establish that Thompson was not legally obligated to file the

report. Carroll has failed to provide evidence that the personnel who directed

Thompson to file the report did so in retaliation for her raising issues of disparate

treatment or pumping breastmilk. Absent such proof, there is no causal connection

between the protected activities and the alleged retaliatory action. 4

         The trial court did not err in granting the District’s motion for summary

judgment on her retaliation claim.




         Carroll also argues “the District’s vague evidentiary challenges should be
         4

considered on appeal.” She claims that below, the District argued certain evidence
was inadmissible, which the trial court “noted.” It is not clear that the trial court
excluded any documents objected to by the District. However, de novo review
inclusive of these documents fails to establish sufficient evidence to support
Carroll’s claims. Any error in excluding the documents would have been harmless.


                                             21
No. 81411-7-I/22


 V.    Discrimination

       A plaintiff establishes a prima facie case of disparate treatment in the

workplace by providing evidence that (1) the defendant employer acted with a

discriminatory motive and (2) the discriminatory motivation was a significant or

substantial factor in an employment decision. Alonso, 178 Wn. App. at 744. A

hostile work environment may constitute an adverse employment action. Id. at

746.

       Carroll asserts that she was subjected to an adverse employment action in

the form of a hostile work environment and constructive wrongful discharge. We

have rejected her argument that a prima facie claim of either a hostile work

environment or constructive wrongful discharge have been established.5

       The trial court did not err in granting the District’s motion for summary

judgment on Carroll’s discrimination claims.

VI.    Adoption of a New Standard

       The bulk of Carroll’s briefing argues for the adoption of a new evidentiary

standard in discrimination cases brought under WLAD. Citing several law review


       5  Without an adverse employment action, we need not proceed to the
burden-shifting analysis. Carroll argues that she was “replaced by a lesser
qualified Caucasian,” asserting the burden then shifts to the District. Carolyn Hahn
started in the assistant principal role on November 7, 2017. Carroll cites to an
October 27, 2017, e-mail from Granger to several District employees detailing their
intent to reach out to Hahn to “fill the [assistant principal] position at Lakeridge.”
The e-mail shows the District was eager to replace Carroll with Hahn, who did not
have the same credentials as Carroll. But, according to the e-mail, the District had
not yet reached out to Hahn the day after Carroll’s resignation. That the District
was eager to fill the opening created by Carroll’s resignation is not proof she was
constructively discharged. It does not matter who was hired after Carroll resigned
if she was not constructively wrongfully discharged.


                                             22
No. 81411-7-I/23


articles detailing how judicial understanding about reasonability may be informed

by the identities of judges, she points to “[g]rowing social science research.”

       Seeking direct review from our Supreme Court, she noted Washington

recently adopted GR 37, which tasks trial court judges with evaluating allegations

of racial bias in jury selection under an “objective observer” standard. Carroll

argues adopting this standard for trial courts making determinations in

discrimination cases would provide needed guidance to the trial court in how to

determine a “reasonable inference” of discrimination.

       The Supreme Court declined Carroll’s request for direct review. Carroll

concedes the status of the law is to apply the standard as described above, arguing

her claims are viable even under that standard. We decline to extend a new

standard.

       We affirm.




WE CONCUR:




                                            23